Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 06/29/2022 has been entered. Claim 4 has been cancelled. Claims 1 – 3 and 5 – 7 remain pending. 
The amendments to claims 1 and 7 find support in the original claim set.
Applicant’s amendments to claim 1 have overcome the rejection of claims 1 – 2 and 5 under 102 in view of Kudo (US2018/0090252). The rejection is withdrawn. 
Applicant’s amendments to claim 6 have overcome the rejection of claims 6 – 7 under 103 as being unpatentable over Kaneta (US2017/0239731) and further in view of Kudo (US2018/0090252), as evidenced by Eco (“Applications of Silicone Transformer Oil”). The rejection is withdrawn. 

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto (JP2009/221550, using espacenet translation) as evidenced by Nolan (“Electrically Insulating Phosphate Coatings”, NPL, 2009

Regarding claim 1, Miyamoto teaches a method for making a powder [title]. Miyamoto teaches that molten metal is dropped and immediately sprayed with an inert gas that forms molten particles (meeting the claimed limitation of a powder step of contacting molten metal with a jet flow to powder the molten metal) [0021]. The molten metal is then flung from a rotating plate into a cooling liquid layer in which the cooling liquid with the metal particles suspended therein, are stored in the bottom of the container (meeting the claimed limitation of the immersing the powder molten metal in a liquid to form a suspension, and the coating and powdering step are performed in the same apparatus) [0023, Fig 1]. 
Miyamoto teaches that the liquid is not water but a chemical conversion treatment liquid such as a phosphate acid solution that forms an insulating layer on the surface of the powder (meeting the claimed limitations of a non-aqueous liquid (phosphate acid) containing a raw material (i.e. phosphate) [0027], wherein the phosphate film is an electrically insulating layer as evidenced by Nolan which discloses that phosphate coatings on core powder is electrically insulating [Abstract]. Miyamoto shows in Figure 1 that the apparatus is an enclosed container from the outside, which is interpreted to meet the claimed limitation of airtight space.

Regarding claim 3, Miyamoto teaches the invention as applied above in claim 1. Miyamoto teaches that an inert gas is sprayed to form molten particles from the molten metal dropping from the crucible, therefore, it is interpreted that the atmosphere is an inert gas atmosphere, meeting the claimed limitation of claim 3 [0021]. 

Regarding claim 6, Miyamoto teaches an apparatus for making a powder [title]. Miyamoto teaches that molten metal is dropped and immediately sprayed with an inert gas (meeting the claimed  ejection portion that ejects the jet flow to collide with the molten metal) that forms molten particles (meeting the claimed limitation of a powder step of contacting molten metal with a jet flow to powder the molten metal) [0021]. The molten metal is then flung from a rotating plate into a cooling liquid layer in which the cooling liquid with the metal particles suspended therein, are stored in the bottom of the container (wherein the bottom meets the claimed limitation of an immersion tank portion) [0023, Fig 1]. Miyamoto teaches that the liquid is not water but a chemical conversion treatment liquid such as a phosphate solution that forms an insulating layer on the surface of the powder (meeting the claimed limitations of a liquid containing a non-aqueous liquid (phosphate acid) containing a raw material (i.e. phosphate) [0027], wherein the phosphate film is an electrically insulating layer as evidenced by Nolan which discloses that phosphate coatings on core powder is electrically insulating [Abstract].


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (JP2009/221550, using espacenet translation) as applied to claim 1 above, and further in view of Kudo (US2018/0090252), as evidenced by Eco (“Applications of Silicone Transformer Oil”)

Regarding claim 5, Miyamoto teaches the invention as applied above in claim 1. Miyamoto does not teach that the raw material used is a polysiloxane. 

Kudo teaches a method of making a magnetic powder including the step of spraying molten metal with an inert gas and then solidifying the final formed molten particles by contact with a cooling fluid [Fig 3, 0126 – 0130]. Kudo also appreciates minimizing the oxidation of the final powder and teaches that instead of water as the cooling liquid, a silicone oil can be used, meeting the claimed limitation of a polysiloxane material [0131] and as evidenced by Eco, silicone oil has high electrical resistivity (i.e. electrically insulating) [Introduction].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Miyamoto and substituted the phosphate acid solution with the silicone oil as taught by Kudo. Given that Miyamoto and Kudo are both directed to atomizing magnetic powder and minimizing oxidation, a person of ordinary skill in the art would have a reasonable expectation of achieving predictable results. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).


Claims 1 – 3 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (JP2017/145493, using espacenet translation) and further in view of Kudo (US2018/0090252), as evidenced by Eco (“Applications of Silicone Transformer Oil”)


Regarding claim 1, Kaneda teaches an apparatus and method for making metal powder including a step in which molten metal flows down and is broken up by a jet flow (meeting the claimed limitation of a powdering step with a jet flow and a jet flow colliding with the molten metal to produce metal powder) [0022, Fig 1]. Kaneda teaches that the atomized particles collide with a cooling liquid outflow section to quench the particles which flow down into discharge tube which is connected to a recovery tank [Fig 1, 0074, 0075] in which the cooling liquid may be oil [0035] (meeting the claimed limitation of an immersing the powder in a non-aqueous liquid). Given that the atomizing apparatus is sealed [See Fig 1] and the is connected with a discharge tube that is connected to the recovery tank [0074, 0075], it is interpreted that both the powdering step and coating step are airtight.

Kaneda does not explicitly teach that the oil (i.e. the non-aqueous liquid) contains a raw material that is an electrically insulating material.

Kudo teaches a similar apparatus for making a magnetic powder including the step of spraying molten metal with a jet flow to atomize the molten metal into a cooling liquid layer to solidify the molten particles [Fig 3, 0126]. Kudo also teaches that instead of water as the cooling liquid, a silicone oil can be used, meeting the claimed limitation of a non-aqueous liquid (silicone oil) containing a raw material (silicone) [0131] and as evidenced by Eco, silicone oil has high electrical resistivity (i.e. electrically insulating) [Introduction].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kaneda and used silicone oil, as taught by Kudo, as the oil for the cooling liquid. Given the apparatus similarities of Kaneda and Kudo, a person of ordinary skill in the art would have a reasonable expectation of success in using the silicone oil of Kudo as the oil of Kaneda. 

Regarding claims 2 and 5, Kaneda in view of Kudo teaches the invention as applied above in claim 1. Kaneda teaches that the gas jet flow may be a liquid [0037, 0038] but does not explicitly teach that the liquid may be the oil. Kudo teaches that the gas jet flow may be substituted with the cooling liquid jet flow [0143] (i.e. the silicone oil), meeting the claimed limitation of the jet flow containing the raw material. Meeting the claimed limitation of a polysiloxane material [0131] and as evidenced by Eco, silicone oil has high electrical resistivity (i.e. electrically insulating) [Introduction].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kenta in view of Kudo and used the silicone oil in the jet flow, as taught by Kudo, with a reasonable expectation of success in achieving predictable results. 

Regarding claim 3, Kaneda in view of Kudo teaches the invention as applied above in claim 1. Kaneda teaches that the jet flow can include gas and liquid in which the gas can be an inert gas [0037]. Therefore, the interior of the apparatus would have an inert gas atmosphere meeting the claimed limitation of an inert gas atmosphere in the powdering and coating step. 


Regarding claim 6, Kaneda teaches an apparatus for making metal powder including a section in which molten metal flows down and is broken up by a jet flow (meeting the claimed limitation of an ejection portion for the jet flow and a jet flow colliding with the molten metal to produce metal powder) [0022, Fig 1]. Kaneda teaches a that the atomized particles collide with a cooling liquid outflow section to quench the particles which flow down into discharge tube which is connected to a recovery tank [Fig 1, 0074, 0075] in which the cooling liquid may be oil [0035] (meeting the claimed limitation of an immersion tank that containing a non-aqueous liquid powdered molten metal). Given that the atomizing apparatus is sealed [See Fig 1] and the is connected with a discharge tube that is connected to the recovery tank [0074, 0075], it is interpreted that both the ejection portion and immersion portion are airtight.

Kaneda does not explicitly teach that the oil (i.e. the non-aqueous liquid) contains a raw material that is an electrically insulating material.

Kudo teaches a similar apparatus for making a magnetic powder including the step of spraying molten metal with a jet flow to atomize the molten metal into a cooling liquid layer to solidify the molten particles [Fig 3, 0126]. Kudo also teaches that instead of water as the cooling liquid, a silicone oil can be used, meeting the claimed limitation of a non-aqueous liquid (silicone oil) containing a raw material (silicone) [0131] and as evidenced by Eco, silicone oil has high electrical resistivity (i.e. electrically insulating) [Introduction]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the apparatus of Kaneda and used silicone oil, as taught by Kudo, as the oil for the cooling liquid. Given the apparatus similarities of Kaneda and Kudo, a person of ordinary skill in the art would have a reasonable expectation of success in using the silicone oil of Kudo as the oil of Kaneda. 

Regarding claim 7, Kaneda in view of Kudo teaches the invention as applied above in claim 6. Kaneda teaches that the gas jet flow may be a liquid [0037, 0038] but does not explicitly teach that the liquid may be the oil. Kudo teaches that the gas jet flow may be substituted with the cooling liquid jet flow [0143] (i.e. the silicone oil), meeting the claimed limitation of the jet flow containing the raw material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Kenta in view of Kudo and used the silicone oil in the jet flow, as taught by Kudo, with a reasonable expectation of success in achieving predictable results. 


Response to Arguments
Applicant's amendments and argument’s thereto have overcome the previous rejections of; 
Claims 1 – 2 and 5 under 102 in view of Kudo (US2018/0090252).
Claims 6 – 7 under 103 as being unpatentable over Kaneta (US2017/0239731) and further in view of Kudo (US2018/0090252), as evidenced by Eco (“Applications of Silicone Transformer Oil”)

Kudo and Kaneta do not teach an airtight space for the ejection portion (powdering step) or immersion tank (coating step). 

	However, upon further consideration, a new rejection is made of;

Claims 1 – 3 and 5 – 7 under Kaneda (JP2017/145493, using espacenet translation) and further in view of Kudo (US2018/0090252), as evidenced by Eco (“Applications of Silicone Transformer Oil”)

	Applicant argues that Miyamoto does not teach performing the coating step in an airtight space because Miyamoto teaches removing the powder from the tank and subjecting it to heat treatment to form the insulating layer. This is respectfully not found persuasive because as currently claimed, the coating step only requires a step of immersing powdered molten metal in a liquid containing a non-aqueous liquid and forming a suspension thereof, which Miyamoto explicitly teaches. Miyamoto also states that “in this chemical conversion liquid, phosphate glass serving as an insulating layer is formed on the surface of the powder 23 instead of the iron oxide film” [Miyamoto, 0027].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735